OPINION — AG — ** LICENSE — ELECTROLOGY — EDUCATION ** IF YOUR APPLICANT IS LICENSED TO PRACTICE ELECTROLOGY IN A STATE, WHICH HAS THE SAME (OR MORE STRINGENT) REQUIREMENTS AS DOES OKLAHOMA, AND SAID LICENSE IS IN GOOD STANDING AT THE TIME THE APPLICATION FOR AN OKLAHOMA LICENSE IS MADE, THEN SAID APPLICANT IS ENTITLED TO RECEIVE A RECIPROCAL LICENSE TO PRACTICE ELECTROLOGY IN OKLAHOMA. ON THE OTHER HAND, IF SAID APPLICANT DOES NOT POSSESS SAID STATUTORY QUALIFICATION, THEN SHE IS 'NOT' ENTITLED TO SAID RECIPROCAL LICENSE, UNDER THE PRESENT OKLAHOMA STATUTES UPON THIS SUBJECT. (OUT OF STATE, LICENSE, EXAMINATION, QUALIFICATION, CERTIFICATION) CITE: 59 O.S. 805 [59-805] (JAMES P. GARRETT)